  1 Michael Gerard Fletcher (State Bar No. 070849)
      mfletcher@frandzel.com
  2 Reed S. Waddell (State Bar No. 106644)
      rwaddell@frandzel.com
  3 FRANDZEL ROBINS BLOOM & CSATO, L.C.
    1000 Wilshire Boulevard, Nineteenth Floor
  4 Los Angeles, California 90017-2427
    Telephone: (323) 852-1000
  5 Facsimile: (323) 651-2577

  6 Attorneys for creditor ZIONS
    BANCORPORATION, N.A., dba
  7 California Bank & Trust

  8
                                   UNITED STATES BANKRUPTCY COURT
  9
                                   NORTHERN DISTRICT OF CALIFORNIA
 10
                                             SAN JOSE DIVISION
 11

 12
      In re                                              Case No. 21-50028-SLJ
 13
      EVANDER FRANK KANE,                                Chapter 7
 14
                         Debtor.                         MOTION BY CREDITOR ZIONS
 15                                                      BANCORPORATION, N.A., TO
                                                         CONVERT CASE TO CHAPTER 11 AND
 16                                                      APPOINT CHAPTER 11 TRUSTEE;
                                                         MEMORANDUM OF POINTS AND
 17                                                      AUTHORITIES
 18                                                      Date:    [To be set]
                                                         Time:    [To be set]
 19                                                      Place:   Courtroom 9
                                                                  San Jose, California
 20                                                               (video or phone hearing)

 21

 22

 23

 24

 25

 26

 27

 28

Case: 21-50028          Doc# 33    Filed: 02/26/21   Entered: 02/26/21 11:11:00    Page 1 of 19
      4136239.1 | 031205-0132
                                                                                    1                                                     TABLE OF CONTENTS
                                                                                                                                                                                                                                  Page
                                                                                    2
                                                                                        I.       JURISDICTION OVER THIS CORE PROCEEDING .........................................................5
                                                                                    3
                                                                                        II.      UNDERLYING FACTS ........................................................................................................5
                                                                                    4
                                                                                                 A.        Kane is a San Jose Sharks Professional Hockey Player. ............................................5
                                                                                    5
                                                                                                 B.        Kane Admits Owing Unsecured Creditors Over $18 Million. ...................................6
                                                                                    6
                                                                                                 C.        Kane Pretends to Have Only $2,038 in Monthly Income. .........................................6
                                                                                    7
                                                                                                 D.        Kane Intends to Pay Nothing to Unsecured Creditors. ..............................................6
                                                                                    8
                                                                                                 E.        Kane Actually Has Substantial Assets and Financial Prospects. ...............................6
                                                                                    9
                                                                                                 F.        Kane Stands to Earn $29 Million In Salary and Bonuses Through 2025. .................7
FRANDZEL ROBINS BLOOM & CSATO, L.C.




                                                                                   10
                                      1000 WILSHIRE BOULEVARD, NINETEENTH FLOOR




                                                                                                 G.        Kane’s Inflated Monthly Expenses and Dependents..................................................9
                                                                                   11
                                         LOS ANGELES, CALIFORNIA 90017-2427




                                                                                                 H.        Kane is a Chronic Gambler and Spends Profligately. ................................................9
                                                                                   12
                                                                                                 I.        Timing the Chapter 7 Filing to Inflict Maximum Harm on His Creditors. ..............11
                                                                                   13
                                                   (323) 852-1000




                                                                                                 J.        Irregularities in the Kane Loan Pre-Petition.............................................................12
                                                                                   14
                                                                                        III.     ARGUMENT .......................................................................................................................13
                                                                                   15
                                                                                                 A.        Kane’s Case Should Be Converted Because He Has the Ability to Pay His
                                                                                   16                      Creditors. ..................................................................................................................13
                                                                                   17            B.        Once the Case Is Converted, A Trustee Should Be Appointed to Take
                                                                                                           Control of the Property of the Estate. .......................................................................15
                                                                                   18
                                                                                                 C.        Cause Exists Under § 1104(a)(1) to Appoint a Trustee. ..........................................16
                                                                                   19
                                                                                                 D.        Appointment of a Trustee is in the Best Interest of the Creditors. ...........................17
                                                                                   20
                                                                                                 E.        The Order Approving This Motion Should Be Immediately Effective. ..................18
                                                                                   21
                                                                                        IV.      CONCLUSION ....................................................................................................................19
                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28

                                                                                  Case: 21-50028          Doc# 33          Filed: 02/26/21              Entered: 02/26/21 11:11:00                        Page 2 of 19
                                                                                        4136239.1 | 031205-0132                                            2
                                                                                    1
                                                                                                                                            TABLE OF AUTHORITIES
                                                                                    2
                                                                                                                                                                                                                                Page(s)
                                                                                    3
                                                                                          Federal Cases
                                                                                    4
                                                                                          In re Baker,
                                                                                    5
                                                                                              503 B.R. 751 (Bankr. M.D. Fla. 2013).................................................................................... 15
                                                                                    6
                                                                                      In re Corona Care Convalescent Corp.,
                                                                                    7     527 B.R. 379 (Bankr. C.D. Cal. 2015) .................................................................................... 16

                                                                                    8 In re Decker,
                                                                                          535 B.R. 828 (Bankr. D. Alaska 2015) ................................................................................... 14
                                                                                    9
                                                                                      Fukutomi v. U.S. Trustee (In re Bibo, Inc.),
FRANDZEL ROBINS BLOOM & CSATO, L.C.




                                                                                   10     76 F.3d 256 (9th Cir. 1996) ..................................................................................................... 16
                                      1000 WILSHIRE BOULEVARD, NINETEENTH FLOOR




                                                                                   11
                                                                                      In re Gordon,
                                         LOS ANGELES, CALIFORNIA 90017-2427




                                                                                   12     465 B.R. 683 (Bankr. N.D. Ga. 2012) ..................................................................................... 14

                                                                                   13 Harris v. Viegelahn,
                                                   (323) 852-1000




                                                                                          575 U.S. 510, 135 S. Ct. 1829 (2015) ..................................................................................... 13
                                                                                   14
                                                                                      In re LHC, LLC,
                                                                                   15     497 B.R. 281 (Bankr. N.D. Ill. 2013) ...................................................................................... 17
                                                                                   16
                                                                                      Lowenschuss v. Selnick (In re Lowenschuss),
                                                                                   17    171 F.3d 673 (9th Cir. 1999) ................................................................................................... 17

                                                                                   18 In re NOA, LLC,
                                                                                          578 B.R. 534 (Bankr. E.D.N.C. 2017) .................................................................................... 16
                                                                                   19
                                                                                      In re Parvin,
                                                                                   20     538 B.R. 96 (Bankr. W.D. Wash. 2015), aff’d, 549 B.R. 268 (W.D. Wash.
                                                                                          2016)........................................................................................................................................ 13
                                                                                   21

                                                                                   22 In re Peterson,
                                                                                          524 B.R. 808 (Bankr. S.D. Ind. 2015) ..................................................................................... 14
                                                                                   23
                                                                                      In re Schlehuber,
                                                                                   24     489 B.R. 570 (B.A.P. 8th Cir. 2013) aff’d 558 Fed. Appx. 715 (8th Cir. 2014)..................... 14
                                                                                   25 In re Thomas,
                                                                                          596 B.R. 350 (Bankr. W.D. Tenn. 2019) ................................................................................ 17
                                                                                   26
                                                                                      Federal Statutes
                                                                                   27

                                                                                   28 11 U.S.C. 1104(a)(1) ..................................................................................................................... 16

                                                                                  Case: 21-50028              Doc# 33           Filed: 02/26/21             Entered: 02/26/21 11:11:00                       Page 3 of 19
                                                                                          4136239.1 | 031205-0132                                              3
                                                                                    1 11 U.S.C. § 706(b) ........................................................................................................ 5, 13, 14, 15

                                                                                    2 11 U.S.C. § 1104 ....................................................................................................................... 5, 15

                                                                                    3 11 U.S.C. § 1104(a)(1) ............................................................................................................ 16, 17

                                                                                    4 11 U.S.C. § 1104(a)(2) ............................................................................................................ 16, 17

                                                                                    5
                                                                                         11 U.S.C. § 1115(a)(2) .................................................................................................................. 13
                                                                                    6
                                                                                         11 U.S.C. § 1334 ............................................................................................................................. 5
                                                                                    7
                                                                                         28 U.S.C. § 157(b) .......................................................................................................................... 5
                                                                                    8
                                                                                         State Statutes
                                                                                    9
                                                                                         California Stats. 2020, § 94 (AB 1885) ......................................................................................... 12
FRANDZEL ROBINS BLOOM & CSATO, L.C.




                                                                                   10
                                      1000 WILSHIRE BOULEVARD, NINETEENTH FLOOR




                                                                                         Rules
                                                                                   11
                                         LOS ANGELES, CALIFORNIA 90017-2427




                                                                                         Fed. R. Bankr. P. 7062 .................................................................................................................. 18
                                                                                   12

                                                                                   13 Fed. R. Civ. P. 62(a) ...................................................................................................................... 18
                                                   (323) 852-1000




                                                                                   14 Constitutional Provisions

                                                                                   15 13th Amendment ........................................................................................................................... 14

                                                                                   16 Other Authorities

                                                                                   17 4 Norton Bankr. L. & Prac. 3d § 79:1........................................................................................... 14

                                                                                   18

                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28

                                                                                  Case: 21-50028             Doc# 33           Filed: 02/26/21             Entered: 02/26/21 11:11:00                       Page 4 of 19
                                                                                         4136239.1 | 031205-0132                                              4
                                                                                    1            TO: THE HONORABLE STEPHEN L. JOHNSON, UNITED STATES BANKRUPTCY

                                                                                    2 JUDGE.

                                                                                    3

                                                                                    4            Zions Bancorporation, N.A., dba California Bank & Trust (“Zions”), is a creditor of debtor

                                                                                    5 Evander Frank Kane (“Kane” or “Debtor”), to whom Kane admits he owes at least $4.25 million

                                                                                    6 (see Schedules E/F; Doc. # 1; p. 33 of 73; creditor para. 4.24). Zions hereby seeks to convert this

                                                                                    7 case to one under chapter 11 pursuant to 11 U.S.C. § 706(b) and to appoint a chapter 11 trustee

                                                                                    8 pursuant to 11 U.S.C. § 1104. In support of this motion, Zions states as follows:

                                                                                    9
FRANDZEL ROBINS BLOOM & CSATO, L.C.




                                                                                   10 I.         JURISDICTION OVER THIS CORE PROCEEDING
                                      1000 WILSHIRE BOULEVARD, NINETEENTH FLOOR




                                                                                   11            Evander Kane filed his petition under chapter 7 of the Bankruptcy Code commencing this
                                         LOS ANGELES, CALIFORNIA 90017-2427




                                                                                   12 case on January 9, 2021, and an order for relief was entered that day. This Court has jurisdiction

                                                                                   13 to hear and determine this motion proceeding pursuant to 11 U.S.C. § 1334. This motion is a core
                                                   (323) 852-1000




                                                                                   14 proceeding pursuant to 28 U.S.C. § 157(b), which this Court may hear and determine and for

                                                                                   15 which this Court has the authority to enter a final order granting the requested relief.

                                                                                   16

                                                                                   17 II.        UNDERLYING FACTS
                                                                                   18            A.        Kane is a San Jose Sharks Professional Hockey Player.
                                                                                   19            Kane is a professional hockey player, who is currently actively playing for the San Jose

                                                                                   20 Sharks professional hockey team of the National Hockey League (“NHL”). The San Jose Sharks

                                                                                   21 started their 2021 season on January 14, 2021, a mere 5 days after Kane filed his chapter 7

                                                                                   22 petition, with a road game win against the Arizona Coyotes in Glendale, Arizona. Kane played

                                                                                   23 and scored for the Sharks.1

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27            1
                                                                                               https://www.nhl.com/gamecenter/sjs-vs-
                                                                                   28 ari/2021/01/14/2020020014#,game=2020020014,game_state=final

                                                                                  Case: 21-50028          Doc# 33   Filed: 02/26/21   Entered: 02/26/21 11:11:00        Page 5 of 19
                                                                                        4136239.1 | 031205-0132                          5
                                                                                    1            B.        Kane Admits Owing Unsecured Creditors Over $18 Million.
                                                                                    2            When Kane filed his chapter 7 petition 5 days earlier, he admitted to having

                                                                                    3 $18,081,019.87 in non-priority, unsecured creditor claims against him (See Schedules; Doc. # 1;

                                                                                    4 Schedules E/F: Creditors Who Have Unsecured Claims; p. 35 of 73; para. 6i). This $18+ million

                                                                                    5 in unsecured debt is claimed to be primarily business related debt. (Id.; Voluntary Petition for

                                                                                    6 Individuals Filing for Bankruptcy; p. 6; paras. 16a and 16b).

                                                                                    7            C.        Kane Pretends to Have Only $2,038 in Monthly Income.
                                                                                    8            Kane claims that he has only $2,083 in monthly income from a podcast (Id.; Schedule I:

                                                                                    9 Your Income; p. 40; para. 10) and otherwise minimal assets not encumbered with primarily real
FRANDZEL ROBINS BLOOM & CSATO, L.C.




                                                                                   10 property liens.
                                      1000 WILSHIRE BOULEVARD, NINETEENTH FLOOR




                                                                                   11            D.        Kane Intends to Pay Nothing to Unsecured Creditors.
                                         LOS ANGELES, CALIFORNIA 90017-2427




                                                                                   12            And, despite having prepared for the new NHL season with the Sharks that he would start

                                                                                   13 in just 5 days’ time, Kane stated in his Schedules on January 9 that --- in his estimation under
                                                   (323) 852-1000




                                                                                   14 penalty of perjury --- he would pay precisely nothing to his unsecured creditors (Id. at p. 6; para.

                                                                                   15 17).2

                                                                                   16            E.        Kane Actually Has Substantial Assets and Financial Prospects.
                                                                                   17            However, notwithstanding Kane’s less-than-candid claims and disclosures, it actually
                                                                                   18 appears that Kane filed the chapter 7 petition specifically to avoid using any of his substantial

                                                                                   19 wealth to pay any of his unsecured creditors. Post-petition, Kane apparently wants to continue his

                                                                                   20 profligate pre-petition spending. He wants to shield from his creditors his considerable, multi-

                                                                                   21 million dollar annual professional sports salary in chapter 7, and to continue living his luxurious

                                                                                   22 life style, with multiple properties here and in Canada, supposedly supporting numerous relatives,

                                                                                   23 all the while gambling huge sums of money, investing in speculative tax shelters, and generally

                                                                                   24 stiffing his creditors.

                                                                                   25

                                                                                   26
                                                                                                 2
                                                                                                The chapter 7 trustee, however, on January 15, 2021, caused a notice of possible
                                                                                   27
                                                                                      dividend to be filed and served (See Doc. # 13), notwithstanding Kane’s estimate that his $18+
                                                                                   28 million in unsecured creditors will get nothing.

                                                                                  Case: 21-50028          Doc# 33   Filed: 02/26/21   Entered: 02/26/21 11:11:00       Page 6 of 19
                                                                                        4136239.1 | 031205-0132                          6
                                                                                    1            In reality, Kane’s bankruptcy schedules, statement of financial affairs, and other required

                                                                                    2 filings evidence that Kane holds assets and expenses commensurate with his past NHL salary: $7

                                                                                    3 million in just 2020 alone (see Statement of Financial Affairs; Doc. # 1; p. 47 of 73; para. 4),

                                                                                    4 which mirrored his $7 million in 2019, a $1 million increase from $6 million in 2018 (Ibid.).3

                                                                                    5            F.        Kane Stands to Earn $29 Million In Salary and Bonuses Through 2025.
                                                                                    6            Kane admits to having an executory employment contract with the San Jose Sharks (see

                                                                                    7 Schedule G: Executory Contracts and Unexpired Leases; Doc. # 1; p. 36 of 73; para. 2.3). But, he

                                                                                    8 wants to use none of that salary to pay creditors. While he tries to avoid paying his creditors,

                                                                                    9 though, he also wants pretend that his future salary is nothing special. He limits his disclosures to
FRANDZEL ROBINS BLOOM & CSATO, L.C.




                                                                                   10 his 2021 salary, which he says will only be $3 million and will be subject to further reductions due
                                      1000 WILSHIRE BOULEVARD, NINETEENTH FLOOR




                                                                                   11 to a limited league schedule and other adjustments. (Id.; Attachment to Schedule I; p. 41 of 76).
                                         LOS ANGELES, CALIFORNIA 90017-2427




                                                                                   12            Yet, contrary to the false picture presented by Kane, the actual Kane-NHL employment

                                                                                   13 agreement, his Standard Players Contract (“NHL Contract”), dated as of May 25, 2018, paints a
                                                   (323) 852-1000




                                                                                   14 far different scene (Toal Declaration; para. 2; Exhibit 1). Under the NHL Contract, Kane stands to

                                                                                   15 earn substantial amounts in the future, which earning power commenced within days of the

                                                                                   16 petition date.4 First, Kane is paid during the season twice monthly. The season started on January

                                                                                   17 14, 2021, 5 days after the filing of the chapter 7 petition. Kane obviously timed it so that his

                                                                                   18 chapter 7 petition was filed just before payments to him recommenced under the NHL Contract.

                                                                                   19 This enabled Kane to attempt to claim that his substantial salary for the 2021 season, and beyond,

                                                                                   20 is not property of this chapter 7 estate.

                                                                                   21

                                                                                   22
                                                                                                 3
                                                                                   23            These salary amounts do not include his additional, substantial, unaccounted for signing
                                                                                        bonuses in each such year, as discussed below.
                                                                                   24            4
                                                                                                This is not a motion to dismiss based on section 707(b) alleging “abuse” by Kane, within
                                                                                   25 the meaning of that section, although his attempts to hide his substantial earnings from creditors
                                                                                      are clearly wrongful and abusive to creditors. Kane needs to stay in bankruptcy. This is a motion
                                                                                   26 to convert this case under section 706(b) to chapter 11, without Kane’s consent. His abuses are
                                                                                      clear evidence to support granting this motion to convert. The issue here is not whether Kane’s
                                                                                   27
                                                                                      debts are or are not consumer debts. This motion accepts at face value, for argument’s sake at the
                                                                                   28 moment, Kane’s claim that they are business debts.

                                                                                  Case: 21-50028          Doc# 33   Filed: 02/26/21    Entered: 02/26/21 11:11:00        Page 7 of 19
                                                                                        4136239.1 | 031205-0132                           7
                                                                                    1            But, Kane’s 2021 $3 million salary for 2021 is not the entire story. Under the NHL

                                                                                    2 Contract, Kane actually is slated to earn a total of $25 million in salary from and after the filing of

                                                                                    3 his chapter 7 petition through 2025, not just the “less-than-$3 million” for 2021 that Kane has

                                                                                    4 disclosed in the Schedules. And, there is still more. In addition to the $25 million in salary under

                                                                                    5 the NHL Contract, Kane is also entitled to receive substantial additional signing bonus

                                                                                    6 compensation. According to the San Jose Sharks Addendum “A”, Addendum to National Hockey

                                                                                    7 League Standard Player Contract that is attached to the NHL Contract (Toal Decl., Exhibit 1),

                                                                                    8 Kane also is slated to receive 2 additional deferred signing bonus payments post-petition, of $2

                                                                                    9 million each. Kane gets one such $2 million bonus payment on July 1, 2022, and another such $2
FRANDZEL ROBINS BLOOM & CSATO, L.C.




                                                                                   10 million bonus payment on July 1, 2024 (Id., at p. 13 of PDF, Addendum A).
                                      1000 WILSHIRE BOULEVARD, NINETEENTH FLOOR




                                                                                   11            In summary, Kane gets the following under his NHL Contract (Toal Decl., Exhibit 1, pp. 1
                                         LOS ANGELES, CALIFORNIA 90017-2427




                                                                                   12 and 13 of PDF):

                                                                                   13                               Salary Year              Amount
                                                   (323) 852-1000




                                                                                   14                               2020/2021                $3 Million
                                                                                   15                               2021/2022                $7 Million
                                                                                   16                               July 1, 2022 Bonus       $2 Million
                                                                                   17                               2022/2023                $5 Million
                                                                                   18                               2023/2024                $6 Million
                                                                                   19                               July 1, 2024 Bonus       $2 Million
                                                                                   20                               2024/2025                $4 Million
                                                                                   21                               Total 2021-2025          $29 million
                                                                                   22

                                                                                   23            Kane also has not accounted for substantial pre-petition assets. Included in what is
                                                                                   24 undisclosed is just what Kane did with his $7 million in 2020 salary, or his $6 million in 2019

                                                                                   25 salary, or his $6 million in 2018 salary (Id., at p. 1 of PDF). Also undisclosed is what Kane did

                                                                                   26 with his separate $3 million signing bonus he was scheduled to receive last year, on July 1, 2020;

                                                                                   27 or his $2 million signing bonus on July 1, 2019; or his $3 million signing bonus on July 1, 2018

                                                                                   28 (Id. at p. 13 of PDF).

                                                                                  Case: 21-50028          Doc# 33    Filed: 02/26/21     Entered: 02/26/21 11:11:00     Page 8 of 19
                                                                                        4136239.1 | 031205-0132                             8
                                                                                    1            Kane is entitled to get $29 million in salary and bonuses under his NHL Contract post-

                                                                                    2 petition. Not, $2,038 per month from a podcast. His anticipated earnings under his NHL Contract

                                                                                    3 are what one would expect concerning a person like Kane who reports expenses in excess of

                                                                                    4 $93,000 for each and every month (See Schedule J: Your Expenses; Doc. # 1; p. 43 of 73; para.

                                                                                    5 22c, “Calculate your monthly expenses”), assuming only for argument’s sake that such expenses

                                                                                    6 are appropriate without adjustment.

                                                                                    7            G.        Kane’s Inflated Monthly Expenses and Dependents.
                                                                                    8            Kane is also being less than candid about his monthly expenses and his dependents. Kane

                                                                                    9 answered “No” when asked in his Amended Schedules “Do your expenses include expenses of
FRANDZEL ROBINS BLOOM & CSATO, L.C.




                                                                                   10 people other than yourself and your dependents,” who he identified in those Amended Schedules
                                      1000 WILSHIRE BOULEVARD, NINETEENTH FLOOR




                                                                                   11 as his non-debtor wife and infant daughter. (See, Amended Schedule J: Your Expenses; Doc. # 30;
                                         LOS ANGELES, CALIFORNIA 90017-2427




                                                                                   12 p. 10 of 11; para. 2). But, he nonetheless claims $15,000 of the $93,000+ in monthly expenses for

                                                                                   13 his “father, mother, grandmother, and uncles” (Id. at p. 11, para. 19), who he initially tried to
                                                   (323) 852-1000




                                                                                   14 claim as his dependents too (Compare Amended Schedule J; Your Expenses; Doc. # 30; p. 10 of

                                                                                   15 11, para. 2, with Schedule J: Your Expenses; Doc. # 1; p. 42 of 73, para. 2, adding in a sister for

                                                                                   16 good measure).

                                                                                   17            And, Kane claims to need $12,000 per month in “Childcare and children’s educational

                                                                                   18 expenses” to pay for a 24/7 rotation of day and night nurses for a 6-month old infant, even though

                                                                                   19 his wife does not work outside the home (Warrington Decl., para. 8). Those expenses are on top

                                                                                   20 of an additional $8,000 per month for “Food and housekeeping supplies,” plus $8,910.83” per

                                                                                   21 month for luxury vehicle payments, together with $600 for “Vehicle insurance” per month. (See

                                                                                   22 Amended Schedule J: Your Expenses; Doc. # 30; p. 11 of 11; paras. 8, 9, 15c, 17a, and 17b).

                                                                                   23            Apparently, his creditors are expected to support Kane, his wife, his daughter, and all of

                                                                                   24 his relatives for Kane’s lavish life style, and theirs as well.

                                                                                   25            H.        Kane is a Chronic Gambler and Spends Profligately.
                                                                                   26            Separate and apart from the issues associated with Kane attempting to hide $29 million in

                                                                                   27 assets that could be used to pay his admitted business debts --- and likely pay them in full --- are

                                                                                   28 the open and unanswered questions about his behavior in general.

                                                                                  Case: 21-50028          Doc# 33   Filed: 02/26/21    Entered: 02/26/21 11:11:00        Page 9 of 19
                                                                                        4136239.1 | 031205-0132                           9
                                                                                   1            Kane has a serious gambling problem. And he not only misrepresents the facts and shades

                                                                                   2 the truth, he makes other seriously questionable financial decisions. Kane is not someone to be

                                                                                   3 trusted to handle substantial sums of money for any period of time, or to tell the truth about his

                                                                                   4 assets. From the Schedules and Statement of Affairs, it appears that:

                                                                                   5            •         Kane originally claimed under oath that he had transferred no property within the 2
                                                                                   6                      years pre-petition to anyone out of the ordinary course. (See Statement of Affairs;

                                                                                   7                      Doc. # 1; p. 51 of 73; para. 18).

                                                                                   8            •         Yet, Kane now admits that actually he handed over 2 Rolex watches valued at
                                                                                   9                      $75,000 in the aggregate less than 60 days before the petition date as a payment
FRANDZEL ROBINS BLOOM & CSATO, L.C.




                                                                                  10                      against a gambling debt (See Amended Schedules and Statements; Doc. # 29; p. 7
                                      1000 WILSHIRE BOULEVARD, NINETEENTH FLOOR




                                                                                  11                      of 10; para. 18). Does someone who is being truthful really not remember forking
                                         LOS ANGELES, CALIFORNIA 90017-2427




                                                                                  12                      over his expensive Rolex watches to pay a gambling debt, just before filing a

                                                                                  13                      bankruptcy petition? What strong arming led Kane to do this remains unclear.
                                                   (323) 852-1000




                                                                                  14            •         And, Kane admits that separately he lost an additional $1.5 million gambling in the
                                                                                  15                      Cosmopolitan and MGM casinos and dealing with bookies for sports gambling

                                                                                  16                      during just the last year, pre-petition, while he was stiffing numerous creditors.

                                                                                  17                      (See Statement of Affairs; Doc. # 1;., at p. 50-51 of 73; para. 15; Warrington

                                                                                  18                      Declaration, para. 4).

                                                                                  19            •         Additionally, Kane testified at his initial 341(a) examination that he borrowed
                                                                                  20                      $600,000 to $700,000 from South River Capital, LLC, to pay other gambling debts.

                                                                                  21                      (Warrington Decl., id. at para. 3).

                                                                                  22            •         Kane dealt with a company literally named Lone Shark Holdings, LLC, supposedly
                                                                                  23                      borrowed $2.55 million to speculate on tax attributes (another form of gambling),

                                                                                  24                      and purported to grant to it security interests of questionable validity in certain tax

                                                                                  25                      refunds (See Schedules; Doc. # 1; Schedule D; pp. 20-21; para. 2.3 and 2.4).

                                                                                  26            •         One of Kane’s tax gambles happened immediately pre-petition. Kane’s $750,000
                                                                                  27                      debt to Lone Shark holdings was incurred in December 2020. (Id.) He used that to

                                                                                  28                      fund the “tax conservation investment” which appears to be related to his scheduled

                                                                                  Case: 21-50028          Doc# 33     Filed: 02/26/21 Entered: 02/26/21 11:11:00             Page 10 of
                                                                                       4136239.1 | 031205-0132                      19 10
                                                                                   1                      membership interests in Ascher Capital II and III his purchased interests in these

                                                                                   2                      LLCs “in connection with conservation tax easement acquisition.” (See Schedule

                                                                                   3                      A/B: Property, Doc. # 1; p. 14 of 73; para. 19).

                                                                                   4            I.        Timing the Chapter 7 Filing to Inflict Maximum Harm on His Creditors.
                                                                                   5            Kane is attempting to use the bankruptcy system to inflict the maximum in harm to his

                                                                                   6 unsecured creditors and hide further assets. Kane admitted in his 341(a) exam that he only

                                                                                   7 purchased his Richland Avenue, San Jose, residence last August 2020, before which time he

                                                                                   8 rented (Warrington Decl., para. 6). Kane purchased the Richland residence through Lions

                                                                                   9 Property, wholly owned by him and his non-debtor spouse (see Schedule A/B: Property, Doc. # 1;
FRANDZEL ROBINS BLOOM & CSATO, L.C.




                                                                                  10 p. 14 of 73; para. 19), only about 4+ months before filing his petition under chapter 7 on January
                                      1000 WILSHIRE BOULEVARD, NINETEENTH FLOOR




                                                                                  11 9, 2021. The Richland grant deed (Warrington Decl., Exhibit 2) shows that Kane closed the sale
                                         LOS ANGELES, CALIFORNIA 90017-2427




                                                                                  12 on August 21, 2020, and the seller paid $3,333 in documentary transfer tax. In Santa Clara

                                                                                  13 County, for property in San Jose, that equates to a purchase price of $1,010,000.5 But, Kane put
                                                   (323) 852-1000




                                                                                  14 the vested title in the name of an entity, Lions Property, LLC, a Florida LLC that he controls, and

                                                                                  15 not in his personal name. He obviously pulled this stunt to shield the purchase from the numerous

                                                                                  16 creditors going after him just during August 2020 when he bought the house. (See Statement of

                                                                                  17 Financial Affairs; Doc. # 1; p. 48; para. 9 “Identify Legal Actions, Repossessions, and

                                                                                  18 Foreclosures”). Note that the seller signed the deed as of March 8, 2020, with the seller’s

                                                                                  19 signature notarized on March 10, 2020. The deed was held for nearly 5 months before being

                                                                                  20 recorded.

                                                                                  21            Then, on the afternoon of January 8, 2021, just before filing his chapter 7 petition the next

                                                                                  22 day, Kane as the manager of Lions Property transferred title to the Richland property to himself,

                                                                                  23 personally, such that Lions Property now has no assets (See Schedule A/B: Property, Doc. # 1; p.

                                                                                  24 14 of 73; para. 19). Kane signed a quitclaim deed to himself and his wife before a notary on

                                                                                  25 January 8, 2021. (Warrington Decl., Exhibit 3). This quitclaim stunt also appears from the face of

                                                                                  26
                                                                                                5
                                                                                              The documentary transfer tax in Santa Clara County for properties in San Jose is $1.65
                                                                                  27
                                                                                     per $500 of value of the transferred property, which equates to a sale price of $1.01 million. See
                                                                                  28 clerkrecorder.sccgov.org/real-estate-recording.

                                                                                  Case: 21-50028          Doc# 33     Filed: 02/26/21 Entered: 02/26/21 11:11:00           Page 11 of
                                                                                       4136239.1 | 031205-0132                      19 11
                                                                                   1 the quitclaim deed to have cost Kane’s creditor’s $37,169.19 in wasted payments for transfer taxes

                                                                                   2 and fees. Ibid.

                                                                                   3            These residential purchase and vesting machinations were obviously planned to adversely

                                                                                   4 impact Kane’s unsecured creditors to the maximum extent possible, while wasting cash on these

                                                                                   5 transfer games. Kane first hid the Richland property from creditors in a shell company. Then, just

                                                                                   6 before filing the chapter 7 petition, Kane grabbed for the equity in the Richland property for

                                                                                   7 himself, claiming in this bankruptcy proceeding a recently significantly enhanced California

                                                                                   8 personal exemption, one that would not have been available to a LLC owning the Richland

                                                                                   9 property on the petition date. These acts may constitute fraudulent transfers made by Lions
FRANDZEL ROBINS BLOOM & CSATO, L.C.




                                                                                  10 Property and received by Kane not in good faith, and wrongful transformations of non-exempt
                                      1000 WILSHIRE BOULEVARD, NINETEENTH FLOOR




                                                                                  11 assets into exempt assets.
                                         LOS ANGELES, CALIFORNIA 90017-2427




                                                                                  12            Kane filed the petition just after California’s increased homestead exemption took effect.

                                                                                  13 That enhanced personal exemption was signed into law on September 18, 2020 (California Stats.
                                                   (323) 852-1000




                                                                                  14 2020, section 94 (AB 1885)). Kane now claims that newly enhanced homestead for his newly

                                                                                  15 purchased residence based on his transfer of the residence into his personal name just prior to

                                                                                  16 filing the chapter 7 petition. (See Schedule C: The Property You Claim As Exempt; Doc. # 1; p. 17

                                                                                  17 of 73; para. 2; “$600,000.00 C.C.P. § 704.730.”).

                                                                                  18            J.        Irregularities in the Kane Loan Pre-Petition.
                                                                                  19            Zions believes that there may have been significant irregularities in what Kane provided

                                                                                  20 and what he promised Zions in the making of the original loan. Zions is evaluating whether to file

                                                                                  21 its adversary complaint to have the debt owed to it deemed to be non-dischargeable (Toal Decl.,

                                                                                  22 para. 3). Zions is informed that other creditors similarly believe that they are holding materially

                                                                                  23 false pre-petition financial statements. Investigation into Kane’s pre-petition behavior is just now

                                                                                  24 beginning, and it is currently unknown what other irregularities might be discovered, triggering

                                                                                  25 other issues for Kane under sections 523 and/or 727.

                                                                                  26

                                                                                  27

                                                                                  28

                                                                                  Case: 21-50028          Doc# 33    Filed: 02/26/21 Entered: 02/26/21 11:11:00         Page 12 of
                                                                                       4136239.1 | 031205-0132                     19 12
                                                                                   1 III.       ARGUMENT
                                                                                   2            Kane’s chapter 7 petition and case should be converted to one under chapter 11 and a

                                                                                   3 trustee should be appointed, without his consent and over any objections that he might raise. In a

                                                                                   4 chapter 11 case, all of Kane’s assets should be administered by a chapter 11 trustee who can be

                                                                                   5 trusted; unlike what creditors could expect from Kane. Using his salary and bonuses, Kane ought

                                                                                   6 to be able to pay most, if not all, of his obligations. Kane has shown an inability or unwillingness

                                                                                   7 to maintain his own finances; he misstates and shades the truth; he gambles heavily; and he lacks

                                                                                   8 the confidence of his creditors to handle any of his assets or his substantial NHL salary and

                                                                                   9 bonuses.
FRANDZEL ROBINS BLOOM & CSATO, L.C.




                                                                                  10            A.        Kane’s Case Should Be Converted Because He Has the Ability to Pay His
                                      1000 WILSHIRE BOULEVARD, NINETEENTH FLOOR




                                                                                  11                      Creditors.
                                         LOS ANGELES, CALIFORNIA 90017-2427




                                                                                  12            In an individual’s chapter 7 case, “a Chapter 7 estate does not include the wages a debtor

                                                                                  13 earns or the assets he acquires after the bankruptcy filing. § 541(a)(1).” Harris v. Viegelahn, 575
                                                   (323) 852-1000




                                                                                  14 U.S. 510, 135 S. Ct. 1829, 1835 (2015). By contrast, in an individual’s chapter 11 case, post-

                                                                                  15 petition earnings from services performed by the debtor post-petition (and before the case is

                                                                                  16 closed, dismissed, or converted) are included within property of the estate. 11 U.S.C.

                                                                                  17 § 1115(a)(2). That is the key reason for this motion to convert Kane’s pending chapter 7

                                                                                  18 proceeding to chapter 11.

                                                                                  19            The Bankruptcy Code allows the court to convert a case under chapter 7 to a case under

                                                                                  20 chapter 11. Section 706(b) states that, “[o]n request of a party in interest and after notice and a

                                                                                  21 hearing, the court may convert a case under this chapter to a case under chapter 11 of this title at

                                                                                  22 any time.” 11 U.S.C. § 706(b). The burden is on the movant to show that the case should be

                                                                                  23 converted. In re Parvin, 538 B.R. 96, 101 (Bankr. W.D. Wash. 2015), aff’d, 549 B.R. 268 (W.D.

                                                                                  24 Wash. 2016) (citing In re Hardigan, 490 B.R. 437, 445 (Bankr. S.D. Ga. 2013), aff’d, 517 B.R.

                                                                                  25 379 (S.D. Ga. 2014)).6

                                                                                  26

                                                                                  27            6
                                                                                              In addition to the right of a party in interest to convert a chapter 7 case to chapter 11
                                                                                  28 under § 706(b), Bankruptcy Code § 707(b) authorizes conversion as an alternative to dismissal,
                                                                                     provided the debtor consents and the Court finds that filing of the original case was an abuse of

                                                                                  Case: 21-50028          Doc# 33      Filed: 02/26/21 Entered: 02/26/21 11:11:00       Page 13 of
                                                                                       4136239.1 | 031205-0132                       19 13
                                                                                   1            An individual’s pending chapter 7 case may be the subject of an “involuntary” conversion

                                                                                   2 to chapter 11, at least where, as with Kane in this case, the individual’s debts are primarily non-

                                                                                   3 consumer debts. See In re Gordon, 465 B.R. 683, 692 (Bankr. N.D. Ga. 2012) (holding that

                                                                                   4 Section 706(b) applies to a chapter 7 case of an individual debtor with primarily non-consumer

                                                                                   5 debts). Note that in Gordon, the Court overruled a claim that conversion would constitute

                                                                                   6 involuntary servitude or violate the 13th Amendment — a sometimes ruse raised by unhappy and

                                                                                   7 non-consenting debtors in contested conversions of individual cases from chapter 7 to 11. Id. at

                                                                                   8 697-98. There is no such issue here.

                                                                                   9            On its face, to have a chapter 7 case converted, Section 706(b) only requires that: (i) a
FRANDZEL ROBINS BLOOM & CSATO, L.C.




                                                                                  10 party in interest request conversion; and (ii) the Court make a determination after notice and a
                                      1000 WILSHIRE BOULEVARD, NINETEENTH FLOOR




                                                                                  11 hearing. Id. Section 706(b) contains no standard or burden that the moving party must meet. “The
                                         LOS ANGELES, CALIFORNIA 90017-2427




                                                                                  12 only caveat to conversion from a chapter 7 to a chapter 11 debtor is that the debtor be eligible to

                                                                                  13 be a debtor under chapter 11.” In re Peterson, 524 B.R. 808, 815 (Bankr. S.D. Ind. 2015).
                                                   (323) 852-1000




                                                                                  14            Because Section 706(b) contains no standards for determining such a request on its face,

                                                                                  15 courts should “consider anything relevant that would further the goals of the Bankruptcy Code.” In

                                                                                  16 re Schlehuber, 489 B.R. 570, 573 (B.A.P. 8th Cir. 2013) aff’d 558 Fed. Appx. 715 (8th Cir. 2014).

                                                                                  17 “The decision of whether to convert a case ‘is left to the sound discretion of the court, based on

                                                                                  18 what will most inure to the benefit of all parties in interest.’” Schlehuber, 489 B.R. at 573 quoting

                                                                                  19 In re Willis, 345 B.R. 647, 654 (B.A.P. 8th Cir. 2006). However, “§ 706(b) does not require a

                                                                                  20 balancing of interest to convert the case.” In re Decker, 535 B.R. 828, 838 (Bankr. D. Alaska

                                                                                  21 2015).

                                                                                  22            “A debtor’s ability to pay typically is the starting point in the analysis, however, since the

                                                                                  23 whole reason for asking a case to be converted is the assumption that creditors would receive more

                                                                                  24 in a chapter 11 than a chapter 7.” Peterson, 524 B.R. at 815.

                                                                                  25            Kane can pay his creditors from his substantial, multi-million salary and bonus

                                                                                  26 expectations based on his continuing pro-hockey career. Clearly. Not just from chapter 7 trustee

                                                                                  27

                                                                                  28 chapter 7. See 4 Norton Bankr. L. & Prac. 3d § 79:1. This is not that motion nor is this that case.

                                                                                  Case: 21-50028          Doc# 33   Filed: 02/26/21 Entered: 02/26/21 11:11:00             Page 14 of
                                                                                       4136239.1 | 031205-0132                    19 14
                                                                                   1 avoiding power actions, that might generate a dividend to the estate. From his substantial earning

                                                                                   2 power post-petition.

                                                                                   3            The chapter 7 trustee in this matter has already concluded that his administering the

                                                                                   4 chapter 7 estate likely would result in a dividend to creditors. From the Schedules, that would

                                                                                   5 seemingly be based on avoiding power actions. But, because the facts surrounding Kane’s actions

                                                                                   6 are still being developed, any of these potential causes of action can be valuable to facilitate a plan

                                                                                   7 of reorganization, including a potential increased recovery for creditors. But, the real driving

                                                                                   8 force for creditor recoveries would be from a chapter 11 plan that brings into its ambit Kane’s $29

                                                                                   9 million in salary and bonus expectations.
FRANDZEL ROBINS BLOOM & CSATO, L.C.




                                                                                  10            If the case converts to chapter 11, Kane may be able to cut deals with his creditors to
                                      1000 WILSHIRE BOULEVARD, NINETEENTH FLOOR




                                                                                  11 streamline the administration of the estate, and avoid those issues becoming adversary
                                         LOS ANGELES, CALIFORNIA 90017-2427




                                                                                  12 proceedings, such as the non-dischargeability action Zions is preparing to file. Lastly, there is

                                                                                  13 another potential benefit to Kane if the case is converted to one under chapter 11. Kane and a
                                                   (323) 852-1000




                                                                                  14 chapter 11 trustee (if one is appointed) may be able to facilitate a resolution of this case which

                                                                                  15 allows Kane to receive a discharge. The chapter 7 trustee presumably is investigating Kane’s

                                                                                  16 losses. If Kane cannot satisfactorily explain his losses, there could be further litigation over

                                                                                  17 Kane’s ability to obtain a chapter 7 discharge. Proceeding under chapter 11 could potentially

                                                                                  18 obviate any such creditor or trustee litigation, as creditor damages could be minimized or avoided

                                                                                  19 entirely in chapter 11 as Kane could repay his debts over time under a plan of reorganization. See

                                                                                  20 In re Baker, 503 B.R. 751, 758-59 (Bankr. M.D. Fla. 2013).

                                                                                  21            Conversion of this case to chapter 11 benefits all parties in interest. Together with the fact

                                                                                  22 that Kane has the ability to repay his debts, conversion under Section 706(b) is warranted.

                                                                                  23            B.        Once the Case Is Converted, A Trustee Should Be Appointed to Take Control
                                                                                  24                      of the Property of the Estate.
                                                                                  25            If the Court converts this case to one under chapter 11, it should appoint a trustee to

                                                                                  26 oversee the estate.7

                                                                                  27
                                                                                                7
                                                                                  28           Section 1104 requires the U.S. Trustee to consult with creditors over any such
                                                                                       appointment. Zions sees no reasons not to retain the current chapter 7 trustee to administer any

                                                                                  Case: 21-50028          Doc# 33    Filed: 02/26/21 Entered: 02/26/21 11:11:00           Page 15 of
                                                                                       4136239.1 | 031205-0132                     19 15
                                                                                   1            The Bankruptcy Code provides two bases for the appointment of a Chapter 11 trustee.

                                                                                   2 Under 11 U.S.C. § 1104(a)(1), the bankruptcy court must appoint a trustee if a movant, after

                                                                                   3 notice and a hearing, demonstrates “cause.” 11 U.S.C. 1104(a)(1) (“[T]he court shall order the

                                                                                   4 appointment of a trustee . . .”) (emphasis added).

                                                                                   5            Section 1104(a)(2) authorizes a bankruptcy court to appoint a chapter 11 trustee, without a

                                                                                   6 showing of cause, “if such appointment is in the interests of creditors, any equity security holders,

                                                                                   7 and other interests of the estate, without regard to the number of holders of securities of the debtor

                                                                                   8 or the amount of assets or liabilities of the debtor.” 11 U.S.C. § 1104(a)(2).

                                                                                   9            C.        Cause Exists Under § 1104(a)(1) to Appoint a Trustee.
FRANDZEL ROBINS BLOOM & CSATO, L.C.




                                                                                  10            Section 1104(a)(1) provides that the bankruptcy court must appoint a trustee if a movant,
                                      1000 WILSHIRE BOULEVARD, NINETEENTH FLOOR




                                                                                  11 after notice and a hearing, demonstrates “cause.” 11 U.S.C. § 1104(a)(1) (“[T]he court shall order
                                         LOS ANGELES, CALIFORNIA 90017-2427




                                                                                  12 the appointment of a trustee . . .”) (emphasis added). Section 1104(a)(1) provides four non-

                                                                                  13 exclusive circumstances constituting “cause” for the appointment of a trustee “including fraud,
                                                   (323) 852-1000




                                                                                  14 dishonesty, incompetence, or gross mismanagement of the affairs of the debtor by current

                                                                                  15 management, either before or after the commencement of the case, or similar cause . . . .” Id.; see

                                                                                  16 also In re NOA, LLC, 578 B.R. 534, 540 (Bankr. E.D.N.C. 2017) (providing that section

                                                                                  17 1104(a)(1)’s list is non-exclusive).

                                                                                  18            Determinations to appoint a trustee for cause are fact intensive and only require proof by a

                                                                                  19 preponderance of the evidence. In re Corona Care Convalescent Corp., 527 B.R. 379, 382 (Bankr.

                                                                                  20 C.D. Cal. 2015) (citing 7 Resnick and Sommer, Collier on Bankruptcy, ¶ 1112.04[4] at 1112–22

                                                                                  21 (16th ed. 2014); In re Woodbrook Assocs., 19 F.3d 312, 317 (7th Cir. 1994); In re Citi–Toledo

                                                                                  22 Partners, 170 B.R. 602, 606 (Bankr. N.D. Ohio 1994); Grogan v. Garner, 498 U.S. 279, 286

                                                                                  23 (1991)). And, this Court also has the power to order appointment of a chapter 11 trustee sua

                                                                                  24 sponte. Fukutomi v. U.S. Trustee (In re Bibo, Inc.), 76 F.3d 256 (9th Cir. 1996).

                                                                                  25

                                                                                  26

                                                                                  27

                                                                                  28 converted chapter 11 estate.

                                                                                  Case: 21-50028          Doc# 33   Filed: 02/26/21 Entered: 02/26/21 11:11:00          Page 16 of
                                                                                       4136239.1 | 031205-0132                    19 16
                                                                                   1            In this case, cause exists to appoint a trustee. Kane simply cannot be trusted to handle

                                                                                   2 large sums of money, or to make good decisions, or to put the interests of the estate and his

                                                                                   3 creditors first. He is just not that guy.

                                                                                   4            Further, courts have found that “intense, irreconcilable conflicts and acrimony between the

                                                                                   5 debtor and creditors can rise to the level of ‘cause.’” See In re Thomas, 596 B.R. 350, 361 (Bankr.

                                                                                   6 W.D. Tenn. 2019) (citations omitted). Kane continued to spend lavishly and gamble heavily pre-

                                                                                   7 petition while hiding assets from the creditors going after him. Creditors are not going to

                                                                                   8 suddenly find Kane a wonderful steward of millions of dollars just because the case converts to

                                                                                   9 chapter 11.
FRANDZEL ROBINS BLOOM & CSATO, L.C.




                                                                                  10            For those reasons, cause exists to appoint a trustee if this case is converted to Chapter 11.
                                      1000 WILSHIRE BOULEVARD, NINETEENTH FLOOR




                                                                                  11            D.        Appointment of a Trustee is in the Best Interest of the Creditors.
                                         LOS ANGELES, CALIFORNIA 90017-2427




                                                                                  12            Section 1104(a)(2) authorizes a bankruptcy court to appoint a chapter 11 trustee, without a

                                                                                  13 showing of cause, “if such appointment is in the interests of creditors, any equity security holders,
                                                   (323) 852-1000




                                                                                  14 and other interests of the estate, without regard to the number of holders of securities of the debtor

                                                                                  15 or the amount of assets or liabilities of the debtor.” 11 U.S.C. § 1104(a)(2).

                                                                                  16            Courts have substantial discretion whether to appoint a trustee under Section 1104(a)(2).

                                                                                  17 Lowenschuss v. Selnick (In re Lowenschuss), 171 F.3d 673, 685 (9th Cir. 1999). The standards

                                                                                  18 under Section 1104(a)(2) are more flexible than those under Section 1104(a)(1). In re LHC, LLC,

                                                                                  19 497 B.R. 281, 293 (Bankr. N.D. Ill. 2013) (citations omitted). “The flexible standards embodied in

                                                                                  20 § 1104(a) are intended to accommodate two goals: (1) facilitation of the debtor’s reorganization;

                                                                                  21 and (2) protection of the public interest and of creditors.” Thomas, 596 B.R. at 362-63.

                                                                                  22            In determining whether a trustee should be appointed under Section 1104(a)(2), “the

                                                                                  23 factors that have been considered include: (1) the trustworthiness of the debtor; (2) the debtor’s

                                                                                  24 past and present performance and prospects for rehabilitation; (3) whether the business community

                                                                                  25 and creditors of the estate have confidence in the debtor; and (4) whether the benefits outweigh the

                                                                                  26 costs.” LHC, 497 B.R. at 293 (citing In re Madison Mgmt. Grp., Inc., 137 B.R. 275, 282 (Bankr.

                                                                                  27 N.D. Ill. 1992)).

                                                                                  28

                                                                                  Case: 21-50028          Doc# 33    Filed: 02/26/21 Entered: 02/26/21 11:11:00           Page 17 of
                                                                                       4136239.1 | 031205-0132                     19 17
                                                                                   1            In this case, the appointment of a trustee is in the best interest of creditors because it will

                                                                                   2 facilitate a reorganization; it will protect creditors; and there is no reason to trust Kane to do

                                                                                   3 anything other than to continue to act venally, for his self-aggrandizement.

                                                                                   4            Kane gambles heavily and makes poor, self-centered financial decisions. He ought not be

                                                                                   5 allowed to continue handling his substantial salary and bonuses, or be allowed to continue

                                                                                   6 gambling and speculating with his income instead of committing it to his creditors.

                                                                                   7            Creditors likely have no confidence in Kane’s ability to administer his estate for their

                                                                                   8 benefit. Zions certainly does not. The story painted in the Schedules and Statement of Affairs is

                                                                                   9 not a pretty one. Kane has frittered away significant amounts of money, in actual gambling at
FRANDZEL ROBINS BLOOM & CSATO, L.C.




                                                                                  10 many different venues and in many different ways.
                                      1000 WILSHIRE BOULEVARD, NINETEENTH FLOOR




                                                                                  11            The benefit of appointing a trustee outweighs the cost of appointing one, in part because
                                         LOS ANGELES, CALIFORNIA 90017-2427




                                                                                  12 Kane’s creditors lack confidence in him. Although there are costs associated with the appointment

                                                                                  13 of a trustee, those costs are far outweighed by the creditors having confidence in the trustee and
                                                   (323) 852-1000




                                                                                  14 that the process will be equitable. Moreover, without the appointment of a trustee, there likely

                                                                                  15 will be significant litigation between the debtor and the creditors, possibly consuming more assets

                                                                                  16 than would otherwise be paid to a trustee.

                                                                                  17            It is in the best interest of the estate and its creditors that a trustee be appointed if this case

                                                                                  18 is converted to chapter 11.

                                                                                  19            E.        The Order Approving This Motion Should Be Immediately Effective.
                                                                                  20            Any order granting this motion should become effective immediately. Kane is paid twice a

                                                                                  21 month under his NHL Contract, and all such money should become property of the estate

                                                                                  22 immediately. Also, Kane has proven to be untrustworthy, and this Court has the power to stop

                                                                                  23 him from playing with that salary to the detriment of his creditors. Fed. R. Bankr. P. 7062

                                                                                  24 (making effective Fed. R. Civ. P. 62(a) providing for a stay “unless the court orders otherwise.”).

                                                                                  25

                                                                                  26

                                                                                  27

                                                                                  28

                                                                                  Case: 21-50028          Doc# 33    Filed: 02/26/21 Entered: 02/26/21 11:11:00               Page 18 of
                                                                                       4136239.1 | 031205-0132                     19 18
                                                                                   1 IV.        CONCLUSION
                                                                                   2            For the reasons set forth above, the Court should convert this case to one under chapter 11

                                                                                   3 and appoint a chapter 11 trustee.

                                                                                   4

                                                                                   5 DATED: February 25, 2021                     Respectfully submitted.

                                                                                   6                                              FRANDZEL ROBINS BLOOM & CSATO, L.C.
                                                                                                                                  MICHAEL GERARD FLETCHER
                                                                                   7
                                                                                                                                  REED S. WADDELL
                                                                                   8

                                                                                   9
                                                                                                                                  By:          /s/ Michael Gerard Fletcher
FRANDZEL ROBINS BLOOM & CSATO, L.C.




                                                                                  10                                                    MICHAEL GERARD FLETCHER
                                      1000 WILSHIRE BOULEVARD, NINETEENTH FLOOR




                                                                                  11                                                    Attorneys for creditor Zions Bancorporation, N.A.
                                         LOS ANGELES, CALIFORNIA 90017-2427




                                                                                  12

                                                                                  13
                                                   (323) 852-1000




                                                                                  14

                                                                                  15

                                                                                  16

                                                                                  17

                                                                                  18

                                                                                  19

                                                                                  20

                                                                                  21

                                                                                  22

                                                                                  23

                                                                                  24

                                                                                  25

                                                                                  26

                                                                                  27

                                                                                  28

                                                                                  Case: 21-50028          Doc# 33   Filed: 02/26/21 Entered: 02/26/21 11:11:00          Page 19 of
                                                                                       4136239.1 | 031205-0132                    19 19
